In his motion for rehearing it is vigorously argued that the facts of this case show the judgment below to be void, for which reason it is further insisted that this Court has jurisdiction of the case.
In the first place, the evidence in this proceeding was heard by the District Judge who, in his order, says: "I proceeded to hear the said application. And after having examined the Writ and the return of the respondent Neal Polk, and all papers and documents attached thereto, and having heard the testimony *Page 416 
offered on both sides, I am of the opinion that legal cause has been shown for the imprisonment or restraint of the said Manuel Munoz." He then grants the writ made returnable to this Court, but remands the appellant to the custody of the sheriff to await the determination of the question presented.
The original opinion herein disposes of every question of which this Court should take notice and it is not necessary to write further. We do observe, however, that the effort is made to have this Court set aside all previous decisions of the Court on the subject. This is based on the contention that the so called Juvenile Act supercedes the law of procedure laid down by the legislature, which this Court has so many years followed. We find no support for this contention. The act referred to is found on page 316, General Laws of 1943, and specifically provides for the transfer of a case if it should be ascertained during the pendency of an indictment that the accused is a male person under the age of 17 at the time of trial for the alleged offense. There is no provision for reopening a case and granting a new trial and constituting this Court a trial court to hear the evidence, as contended by appellant. The Court of Criminal Appeals has appellate jurisdiction. It is a court of review. Procedure is directed by acts of the legislature. The fact that it is a court of last resort, and its holdings are not reviewable by any other court except when a federal question is raised, would not justify the Court in exceeding its constitutional and statutory authority. Such contention cannot be sustained.
The original opinion properly disposed of the appeal and the the motion for rehearing is overruled.